Citation Nr: 1739183	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.

2.  Entitlement to service connection for tachycardia, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.

3.  Entitlement to service connection for generalized muscle and joint pain, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.

4.  Entitlement to service connection for anemia, to include as secondary to pityriasis lichenoides or as due to an undiagnosed illness.


REPRESENTATION

The Veteran is represented by:  John S. Berry, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1986 to July 1986 and served on active duty from November 1990 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009, June 2010, and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (the December 2009 rating decision) and Pittsburgh, Pennsylvania (the June 2010 and May 2011 rating decisions).  

In August 2012, the Veteran testified at a hearing with a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  Subsequently, this Veterans Law Judge ceased working at the Board.  In July 2017, the Veteran was offered the opportunity to testify before another Veterans Law Judge, but she declined.

This appeal was before the Board in February 2015, at which time it was remanded for additional development.  After the issuance of an August 2015 supplemental statement of the case, these matters have been remitted to the Board for further appellate review.

This appeal is remanded to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).


REMAND

In the February 2015 remand, the Board directed the AOJ to obtain and associate with the claims file the Veteran's service treatment records.  In so doing, the Board requested that the AOJ document its attempts to obtain this evidence from all applicable sources, "including the [National Personnel Records Center]/[Records Management Center] and the Veteran's Reserve unit (441st PSC, Ft. Indiantown Gap)."

In April 2015, the AOJ submitted a request to NPRC and the National Archive and Records Administration for the Veteran's complete service medical and dental treatment records, as well as her personnel records.  Later than month, all of the available records from those sources and, ultimately, were associated with the Veteran's claims file.

While the Board observes that responsive documents (i.e., at least some of the Veteran's service treatment and personnel records) were associated with the claims file, the Board found no indication that the AOJ undertook efforts to obtain responsive documents from the Veteran's Reserve unit.  The AOJ did not otherwise provide an explanation as to why efforts to obtain such efforts were not accomplished.  As such, the Board finds that the AOJ did not substantially comply with the Board's remand directive and, thus, a remand is required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, in July 2015, the Veteran underwent a VA examination to ascertain the etiological relationship between claimed disabilities and the Veteran's service and/or service-connected pityriasis lichenoides.  In rendering the July 2015 opinions, the VA examiner did not address whether the treatment the Veteran received for her pityriasis lichenoides caused or aggravated any of the claimed disabilities.  Consequently, the Board finds that a remand is warranted in order to obtain a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must attempt to obtain the Veteran's service treatment and personnel records from the Veteran's Reserve unit (441st PSC, Ft. Indiantown Gap).  Documentation of attempts to obtain this evidence must be included in the claims file.

2.  Thereafter, the Veteran's claims file must be returned to the July 2015 VA examiner, or a qualified substitute, in order to obtain a supplemental opinion.  The examiner is asked to review the evidence of record, including the July 2015 VA examination report.  Then, the examiner is asked to provide an opinion as whether it is at least as likely as not (a probability of 50 percent or greater) that any claimed disability was caused OR aggravated (i.e., worsened beyond the natural progress) by the Veteran's service-connected pityriasis lichenoides.  In so doing, the examiner should consider and discuss the treatment the Veteran received to for pityriasis lichenoides.

Any expressed opinion must include a supporting rationale.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the claims, to include consideration of all of the evidence associated with record since the August 2015 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

